DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 7 and 9-11 are objected to because of the following informalities:  
Claim 3 recites the limitation "the divided regions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 With respect to claim 4, the term “acquires” in line 2 should be - -acquire- -.
With respect to claim 7, the term “cause” in line 2 should be - -causes- -.
Claims 9-11 recites the limitation "the representative color" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, with respect to claim 11, the term “causes” in line 2 should be - -cause- -.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2007/015227) in view of Matsuyama et al. (US Publication 2009/0225213).
	With respect to claim 1, Yoshikawa teaches a printer comprising: 
a printing unit (4) that prints an image (Paragraph 0001); 
a light emitting unit (51-54) capable of switching colors of light emission (Paragraphs 0108-0114); and 
a processor (141) configured to: 
acquire an image to be printed from an external device (10, paragraph 0030, note: Printer 4 functions the same as Printer 1 with external device 10); and 
control light emission of the light emitting unit (51-54, Paragraphs 0108-0114), wherein the processor (141) further configured to cause the light emitting unit to switch colors of the light emission based on the representative colors of the regions in order according to a printing progress of the image to be printed by the printing unit (Paragraphs 0108-0114).
However, Yoshikawa does not explicitly disclose that the processor is configured to detect representative colors of regions by dividing the image to be printed by the printing unit into a plurality of regions. Matsuyama et al. teaches a processor 
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Yoshikawa with a processor that detects representative colors of regions by dividing the image as taught by Matsuyama et al. for the purpose of wherein the user can perceive an atmosphere on the image by detecting the lighting or blinking luminescent pattern.
With respect to claim 4, Yoshikawa teaches wherein, in a case where the processor (141) acquires the image to be printed from the external device (10), the processor configured to cause the light emitting unit to emit light in a preset light emission pattern (note: the preset light emission pattern is dependent on the image. Matsuyama et al. provides a processor 141 with an external device 10 that provides an image. The LED’s 51-54 switch colors of the light emission based on the representative colors of the image as disclosed Paragraphs 0108-0114.  Therefore, Matsuyama et al. emits light in a preset light emission pattern).
With respect to claim 5, Yoshikawa teaches wherein the preset light emission pattern is a light emission pattern for switching a plurality of colors of the light emission in order (note: the preset light emission pattern is dependent on the image. Matsuyama et al. provides a processor 141 with an external device 10 that provides an image. The LED’s 51-54 switch colors of the light emission based on the representative colors of the image as disclosed Paragraphs 0108-0114.  Therefore, Matsuyama et al. emits light in a preset light emission pattern in order).

With respect to claim 7, Yoshikawa teaches the processor (141) cause the light emitting unit (51-54) to switch the colors the light emission according to the information of the light emission pattern (Paragraphs 0110-0114).
With respect to claim 8, Yoshikawa teaches the processor (141) configured to cause the light emitting unit (51-54) to switch colors of the light emission in a gradation form (note Paragraphs 0110-0114 discloses emitting lights at different brightness therefore in the broadest interpretation the different brightness is considered light emission in gradation form).
With respect to claim 12, Yoshikawa teaches wherein the printing unit (4) prints the image to be printed on an instant film (note: Printer 4 functions the same as Printer 1 with an instant film as disclosed in Paragraphs 0022-0024).
With respect to claim 13, Yoshikawa teaches a wireless communication unit (405) that wirelessly communicates with the external device, wherein the processor (141) configured to wirelessly acquire the image to be printed from the external device through the wireless communication unit (Paragraphs 0026, 0063 and Figure 20).
With respect to claims 14 and 17-20, Yoshikawa teaches the printer is a portable mobile printer (Paragraph 0024 and note: Printer 4 functions the same as Printer 1).
s 2, 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2007/015227) in view of Matsuyama et al. (US Publication 2009/0225213, 1st Embodiment, Figure 6), as applied to claims 1, 4-8, 12-14 and 17-20 above, and further in view of Matsuyama et al. (US Publication 2009/0225213, 2nd Embodiment, Figures 4a-4c).
With respect to claim 2, Yoshikawa, as modified, teaches the claimed invention with the exception of a processor configured to detect the representative colors of the regions by dividing the image to be printed into the plurality of regions along an up-down direction of the image to be printed. 
Matsuyama et al. (2nd Embodiment) teaches a processor configured to detect the representative colors of the regions by dividing the image to be printed into the plurality of regions along an up-down direction of the image to be printed (Paragraphs 0061-0063).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Yoshikawa, as modified, with a processor that detects representative colors of regions by dividing the image as taught by Matsuyama et al. for the purpose of wherein the user can recognize what particular region of the image is being printed.
With respect to claim 3, Matsuyama et al. (1st Embodiment) teaches the processor (Paragraph 0047) configured to divide a time from when the printing is started to when the printing is ended according to an area ratio of the divided regions, and cause the light emitting unit to switch colors of the light emission at divided time intervals (Paragraphs 0057-0063).
.

5.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2007/015227) in view of Matsuyama et al. (US Publication 2009/0225213), as applied to claims 1, 4-8, 12-14 and 17-20 above, and further in view of Park et al. (KR 20110059268).
With respect to claim 9, Yoshikawa, as modified, teaches the claimed invention including a processor (141) configured to cause the light emitting unit (51-54) to emit light in a predetermined color as disclosed in Paragraphs 0110-0114. Yoshikawa, as modified, does not explicitly disclose a case where a representative color is an achromatic color.
Park et al. teaches a light emitting unit with a representative color that is an achromatic color (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the light emitting unit taught by Yoshikawa, as modified, since it would require obvious substitution of a known light emitting unit with another light emitting unit with an achromatic color as taught by Park et al. for the purpose of providing a more uniform light color with better illumination quality.
With respect to claim 10, Yoshikawa, as modified, teaches the claimed invention including a processor (141) to cause the light emitting unit (51-54) to emit light in a predetermined light emission pattern as disclosed in Paragraphs 0110-0114. 
Park et al. teaches a light emitting unit with a representative color that is an achromatic color (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the light emitting unit taught by Yoshikawa, as modified, since it would require obvious substitution of a known light emitting unit with another light emitting unit with an achromatic color as taught by Park et al. for the purpose of providing a more uniform light color with better illumination quality.
With respect to claim 11, Yoshikawa, as modified, teaches the claimed invention including a processor (141) the processor configured to causes the light emitting unit not to emit light (note: when the processor does not detect an image or is off then the light emitting unit does not emit light). Yoshikawa, as modified, does not explicitly disclose a case where a representative color is an achromatic color.
Park et al. teaches a light emitting unit with a representative color that is an achromatic color (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the light emitting unit taught by Yoshikawa, as modified, since it would require obvious substitution of a known light emitting unit with another light emitting unit with an achromatic color as taught by Park et al. for the purpose of providing a more uniform light color with better illumination quality.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Jacobsen et al. (US Publication 2005/0052659), Skrainar et al. (US Patent 9,774,749), Tani (JP2003131848) and Takahashi et al. (US Publication 2014/0132977) teach apparatuses with LED units. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853